DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,959,218 (hereinafter called “the ’218 Patent”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application are broader than claims in the ’218 Patent.

Regarding claim 1 of the present application: claim 1 of the ’218 Patent discloses a method comprising: 
receiving, by a wireless device, configuration information for a plurality of resource allocations (see 39:50-51); 
receiving downlink control information (DCI) that comprises an indication of activation or release of at least one resource allocation of the plurality of resource allocations (see 39:52-55); and 
sending, after receiving the DCI (see 39:56): 
a medium access control (MAC) subheader comprising a logical channel identifier (LCID) that identifies a confirmation MAC control element (see 39:63-64); and 
the confirmation MAC control element comprising a plurality of fields, wherein at least one of the plurality of fields indicates receipt of the indication of activation or release by using a same value to indicate either the activation or the release (see 39:56-63).
Claim 1 of the ’218 Patent contains every element and thus anticipates claim 1 of the present application.  Claim 1 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 1 of the present application is a broader version of claim 1 of the ’218 Patent in that it omits one or more elements of claim 1 of the ’218 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 9 of the present application: claim 9 of the ’218 Patent discloses a wireless device comprising: 
one or more processors (see 40:45); 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to (see 40:46-47): 
receive configuration information for a plurality of resource allocations (see 40:48-49); 
receive downlink control information (DCI) that comprises an indication of activation or release of at least one resource allocation of the plurality of resource allocations (see 40:50-53); and 
send, after receiving the DCI  (see 40:54): 
a medium access control (MAC) subheader comprising a logical channel identifier (LCID) that identifies a confirmation MAC control element (see 40:62-63); and 
the confirmation MAC control element comprising a plurality of fields, wherein at least one of the plurality of fields indicates receipt of the indication of 53Docket No.: 007412.05237 activation or release by using a same value to indicate either the activation or the release (see 40:54-61).
Claim 9 of the ’218 Patent contains every element and thus anticipates claim 9 of the present application.  Claim 9 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 9 of the present application is a broader version of claim 9 of the ’218 Patent in that it omits one or more elements of claim 9 of the ’218 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 17 of the present application: claim 17 of the ’218 Patent discloses a method comprising: 
sending, by a base station, configuration information for a plurality of resource allocations (see 41:47-48); 
sending downlink control information (DCI) that comprises an indication of activation or release of at least one resource allocation of the plurality of resource allocations (see 41:49-52); and 
receiving, after sending the DCI (see 41:53): 
a medium access control (MAC) subheader comprising a logical channel identifier (LCID) that identifies a confirmation MAC control element (see 41:60-61); and 
the confirmation MAC control element comprising a plurality of fields, wherein at least one field of the plurality of fields indicates receipt of the indication of activation or release by using a same value to indicate either the activation or the release (see 41:53-59).
Claim 17 of the ’218 Patent contains every element and thus anticipates claim 17 of the present application.  Claim 17 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 17 of the present application is a broader version of claim 17 of the ’218 Patent in that it omits one or more elements of claim 17 of the ’218 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claim 25 of the present application: claim 25 of the ’218 Patent discloses a base station comprising: 
one or more processors (see 42:43); 
memory storing instructions that, when executed by the one or more processors, cause the base station to (see 42:44-45): 
send configuration information for a plurality of resource allocations (see 42:46-47); 
send downlink control information (DCI) that comprises an indication of activation or release of at least one resource allocation of the plurality of resource allocations (see 42:48-51); and 
receive, after sending the DCI (see 42:52): 56Docket No.: 007412.05237 
a medium access control (MAC) subheader comprising a logical channel identifier (LCID) that identifies a confirmation MAC control element (see 42:60-61); and 
the confirmation MAC control element comprising a plurality of fields, wherein at least one of the plurality of fields indicates receipt of the indication of activation or release by using a same value to indicate either the activation or the release (see 42:53-59).
Claim 25 of the ’218 Patent contains every element and thus anticipates claim 25 of the present application.  Claim 25 of the present application therefore is not patently distinct from the earlier patent claims and as such is unpatentable under obviousness-type double patenting.  A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  
Stated another way, claim 25 of the present application is a broader version of claim 25 of the ’218 Patent in that it omits one or more elements of claim 25 of the ’218 Patent.  Omission of an element whose function is not needed would be obvious to one of ordinary skill in the art.  

Regarding claims 2, 10, 18, and 26 of the present application: claims 2, 10, 18, and 26 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 3, 11, 19, and 27 of the present application: claims 3, 11, 19, and 27 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 4, 12, 20, and 28 of the present application: claims 4, 12, 20, and 28 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 5, 13, 21, and 29 of the present application: claims 5, 13, 21, and 29 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 6, 14, 22, and 30 of the present application: claims 6, 14, 22, and 30 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 7, 15, 23, and 31 of the present application: claims 7, 15, 23, and 31 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Regarding claims 8, 16, 24, and 32 of the present application: claims 8, 16, 24, and 32 of the ’218 Patent disclose the claim limitations.  Therefore, these claims are similarly rejected under obviousness-type double patenting.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180014284 to Yi et al discloses a method for configuring a terminal for semi-persistent scheduling (SPS).
US 20180049225 to Lee et al discloses a method for transmitting SPS assistance information.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        January 27, 2022